EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Erdal Dervis (Reg. No. 51,612) on 01/13/21.
The application has been amended as follows: 
	In claim 6:
		
		In the limitation “on each read mode access to said subset of the shared memory, identifying and the memorizing of memorizing an identifier”, remove the phrase “the memorizing of”.

		In the limitation “on each write mode access, the creation creating:”, remove the phrase “the creation”.

	Replace claim 10 with:

	10.	A non-transitory computer-readable storage medium storing a computer-executable computer code, the code when executed by a processor performs a method as claimed in claim 1.
		
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	This Application is the National Stage entry of PCT/EP2016/075860 filed on 10/26/16 which claims priority to Foreign Application FR1560551 filed on 11/04/15.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
4.	Applicant’s arguments, filed 12/15/20, have been fully considered and are persuasive.  
5.	The objection to the claims is withdrawn due to the amendment to the claims.
6.	The 35 U.S.C. 112 rejections are withdrawn due to the amendment to the claims.

8.	Claims 1-10 are allowed.
Reasons for Allowance
9.	The following is an examiner’s statement of reasons for allowance: claims 1-10 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically simulation kernel executed by a multi-core computer system detecting conflicts of access by constructing an oriented graph representative of access to said shared memory by said concurrent processes, detecting cycles which represent conflict of access to shared memory in said graph wherein the oriented graph comprises nodes representing a thread accessing a location of shared memory and arcs linking two nodes representing a relationship order of execution between said threads of the linked nodes as disclosed in independent claim 1 of the instant application in combination with the remaining elements and features of the claimed invention.
Prior Art of Record
10.	The Prior art of record Sen et al. (“Predictive Runtime Verification of Multi-Processor SoCs in SystemC”) discloses generating a dependency graph with multiple threads to identify deadlocks. 
Sen does not teach the limitations identified above as allowable subject matter.
11.	The Prior art of record Chen et al. (“Optimized Out-of-Order Parallel Discrete Event Simulation Using Predictions”) discloses branch prediction for parallel discrete event simulation validation and optimizing thread scheduling. 
Chen does not teach the limitations identified above as allowable subject matter.
12.	The Prior art of record Janssen et al. (U.S. Patent Application Publication No. 2015/00588959) discloses using guarded memory access to defer operations for a thread to avoid conflicts of access in multithread executions. 
Janssen does not teach the limitations identified above as allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE LO whose telephone number is (571)272-5876.  The examiner can normally be reached on 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUZANNE LO/Primary Examiner, Art Unit 2127                                                                                                                                                                                                        01/15/21